Citation Nr: 0605668	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  02-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for arthritis of the 
cervical spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active military service from February 1955 to 
March 1975.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision in which 
the RO denied the veteran's claim for a rating in excess of 
20 percent for arthritis of the cervical spine.  The veteran 
filed a notice of disagreement (NOD) in March 2002, and the 
RO issued a statement of the case (SOC) in July 2002.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2002.

In October 2003, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of the claim 
(as reflected in the August 2005 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Medical evidence of record shows no more than overall 
moderate limitation of motion of the cervical spine.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for arthritis of the cervical spine are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.21, 4.40. 4.45, 4.59, 4.71a, Diagnostic 
Code 5242 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim or a rating in 
excess of 20 percent for arthritis of the cervical spine has 
been accomplished.

Through October 2001 and March 2004 notice letters, a July 
2002 SOC, as well as April 2003 and August 2005 SSOCs, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the October 2001 and March 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to provide the RO with 
any evidence or information in his possession pertaining to 
his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  As such, the Board 
finds the veteran to be on notice to provide any evidence in 
his possession that pertains to the claim, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, as noted above, the 
documents meeting the VCAA's notice requirements were 
provided to the veteran before and after the February 2002 
rating action on appeal.  The Board finds that the lack of 
full, pre-adjudication notice in this appeal does not, in any 
way, prejudice the veteran.  In this regard, the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that each claim 
was fully developed and re-adjudicated after notice was 
provided.  As indicated above, the July 2002 SOC, as well as 
April 2003 and August 2005 SSOCs notified the veteran what 
was needed to substantiate his claim and also identified the 
evidence that had been considered with respect to the claim.  
Furthermore, in the October 2001 and March 2004 notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claims.  After the notice 
letters, SOC, and SSOCs the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
private medical treatment providers from whom he wanted the 
RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are VA 
treatment records.  The veteran has been afforded a number of 
VA examinations in connection with his claim, the reports of 
which are associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to the claim for a rating in 
excess of 20 percent for arthritis of the cervical spine that 
needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20. 1102.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In this case, the 20 percent rating for the veteran's 
service-connected arthritis of the cervical spine has been 
assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5290, 
indicating that the veteran has arthritis evaluated on the 
basis of limitation of motion of the cervical spine 
(consistent with the provisions of Diagnostic Code 5003).  
See 38 C.F.R. § 4.27.  

By regulatory amendment effective September 26, 2003, 
substantive changes were made to the schedular criteria for 
evaluating diseases and injuries of the spine.  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  

The Board notes that the RO has addressed, and given the 
veteran notice of, the former and revised rating criteria.  
(See August 2005 SSOC).  Hence, there is no due process bar 
to the Board also applying the former and revised criteria, 
as appropriate.  

Prior to September 26, 2003, disorders of the cervical spine 
were evaluated under Diagnostic Code 5290, for limitation of 
motion of the cervical spine, which provides for 20 percent 
evaluation for moderate limitation of motion, and a 30 
percent evaluation for severe limitation of motion.  38 
C.F.R. § 4.71a (2003).  Unfavorable ankylosis of the cervical 
spine warranted a 40 percent rating and favorable ankylosis 
warranted a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5287 (2003).  

Under the revised criteria, degenerative arthritis of any 
portion of the spine is  evaluated under Diagnostic Code 
5242; however, the actual rating criteria are contained in a 
General Rating Formula .  Pertinent to the cervical spine, 
that formula provides for assignment of a 10 percent rating 
when forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the cervical spine is greater than 170 degrees 
but not greater than 335 degrees; or, there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  A 20 percent rating is 
assignable when forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine is not 
greater than 170 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assignable for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  Finally, 
the maximum 40 percent rating for cervical spine disability 
is only assignable for unfavorable ankylosis of the entire 
cervical spine.  

Further, regardless of whether the former or revised criteria 
is considered, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  

The Board finds that the evidence of record prior to 
September 26, 2003 is not reflective of a disability picture 
that more nearly approximates the criteria for a rating in 
excess of 20 percent pursuant to Diagnostic Code 5290.  
According to the November 2001 VA examination report, on 
forward motion of the cervical spine, the veteran could touch 
his chin to his chest.  He also had extension to 30 degrees.  
Although tenderness was noted on palpation, no more than 
overall moderate loss of motion was demonstrated.  

The Board has considered the VA outpatient treatment records 
dated prior to September 26, 2003 that are of record, 
however, they do not reflect specific range of motion 
findings regarding the cervical spine disorder.  While the 
outpatient records reflect that the veteran sought treatment 
for neck pain, and pain was exhibited during so November 
2001, there is no objective indication that the ion that the 
veteran's pain resulted in any functional loss in addition to 
that shown objectively.  Hence, there is no basis for 
assignment of a higher rating under the provisions of 
38 C.F.R. §§  4.40 and 4.45, and DeLuca. 

The Board further finds that, since September 26, 2003,  a 
rating in excess of 20 percent is not warranted pursuant to 
renumbered Diagnostic Code 5242 and the General Rating 
Formula.  

According to a March 2005 VA examination report, the veteran 
had forward flexion of the cervical spine to approximately 35 
degrees and extension to 20 degrees.  The examiner noted some 
palpable spasm in the cervical paraspinal musculature more in 
the left cervical paraspinal musculature than on the right.  
The veteran had 5/5 strength of all major muscle groups, 
bilateral upper extremities.  His sensation was slightly 
diminished globally in the left upper extremity compared to 
the right.  His deep tendon reflexes were 2+ in his right 
upper extremity compared to 1+ in his left upper extremity.  
He had a negative Hoffman's sign bilaterally.  The examiner 
noted that the radiographs revealed significant multilevel 
cervical degenerative spondylosis.  The assessment was 
cervical spondylosis with questionable myelopathy.  The 
examiner opined that he did not believe that the veteran's 
range of motion was additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use. 

As this evidence clearly does not reflect forward flexion of 
the cervical spine 15 degrees or less, or, favorable 
ankylosis of the entire cervical spine, the criteria for the 
next higher, 30 percent rating under the General Rating 
Formula simply are not met.  Further, while pain on 
examination was recorded, given the March 2005 examiner's 
comments, and in the absence of any contrary evidence, this 
record also presents no basis for assignment of any higher 
rating pursuant to the criteria of 38 C.F.R. §§ 4.40 and 
4.45, or DeLuca.

The Board further  finds that no other provision of either 
the former or revised rating schedule provides a basis for 
assignment of any higher rating for the veteran's cervical 
spine disability.  In this regard, the Board notes that, 
absent evidence of a fractured vertebrae or ankylosis, 
evaluation of the disability under former Diagnostic Codes 
5285, 5287, or 52857 is not warranted.  There also is no 
medical indication that the veteran currently suffers from 
intervertebral disc syndrome of the cervical spine as a 
progression of the disability for which service connection 
has been granted, so as to warrant evaluation of the 
disability under either former Diagnostic Code 5293, or 
revised Diagnostic Code 5243.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. §  3.321 (2005) (cited to in the June 
2005 SSOC).  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  The condition also is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards. In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that the 
veteran's cervical spine disability is appropriately 
evaluated as 20 percent disabling, and that there is no basis 
for assignment of a higher rating under either the former or 
revised applicable rating evaluation; hence, the claim must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for arthritis of the 
cervical spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


